DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Response to Amendment
	The amendment filed 05/23/2022 has been entered. Claims 1-3, 5-9, and 11-25 remain pending in the application, claims 4 and 10 are cancelled, and claims 26-29 have been added. Applicant’s amendments to the claims have not overcome each interpretation of rejection previously set forth in the Final Office Action mailed 03/16/2022.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
With respect to amended claim 1, Priestley discloses a silk exterior (see rejection below) and therefore the amended language would not overcome Priestley. Applicant argues on pages 8-9 that the ordinary artisan would not have provided a silk sheath having the claimed flexibility by combining the flexibility of the polymer tubes disclosed in Kohn with the inflexible tubes of Priestley using known methods, with no change in their respective functions. However, the Office respectfully disagrees. Priestley does in fact disclose the flexibility of the device in Col 12 lines 46-51 “the device is stiff when dry and plasticizes when wet to give bending and tensile properties which resemble those of natural nerves. The stiffness when dry or partially hydrated is very helpful when inserting the device and suturing it into position while the flexibility when wet mimics that of natural nerve.” The device of Priestley is not required to be brittle and shows flexible characteristics as disclosed in the citation above. Therefore, because Priestley discloses the flexible capabilities of the device, the device including the silk sheath as disclosed in Col 16 lines 8-28, one of ordinary skill in the art would look to the specifics of the flexible characteristics as taught by Kohn to combine with the device of Priestley. The freeze-drying technique Applicant argues that Priestly and Kohn do not disclose (page 9 first paragraph) is moot since this is a product-by-process limitation (if claimed) and the device of Priestley/Kohn do disclose flexibility of the device/sheath.
With respect to amended claims 24 and 25, Priestley discloses a plurality of silk elements and that the silk elements are coated with a hydrophilic substance (see rejection below). A bundle is defined as “a group of things wrapped up together”, and figure 9 of Priestley discloses silk elements wrapped up together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley et al. (US Patent 8,106,014) in view of Kohn et al. (US PGPub 20180280567), hereinafter known as “Priestley” and “Kohn,” respectively.
With regards to claim 1, Priestly discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath: 
(a) is at least in part flexible (Col 12 lines 46-51), and wherein said sheath comprises a silk /KATHERINE M SHI/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        (Col 16 lines 8-28);
(c) comprises an entrance and an exit, wherein said sheath is configured to allow at least a portion of a nerve cell to enter and exit said sheath through said entrance and said exit (Col 4 lines 22-26 – “encouraging nerve processes to enter and leave the device” – therefore comprising an entrance and an exit),
(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and
(e) comprises at least partially in said interior an element, wherein said element comprises a fiber, filament, or combination thereof, spanning at least a portion of a length of said sheath (Col 3 lines 64-67; Col 4 lines 27-34).  
Priestley is silent wherein said at least in part flexible comprises an ability to bend said sheath into less than about a 90 degree angle between a proximal end and a distal end of said sheath.
However, in the same field of endeavor, Kohn teaches an ability to bend said sheath into less than about a 90 degree angle between a proximal end and a distal end of said sheath (paragraph 58 – “resisted kinking and maintained constant lumen diameter when bent at angles exceeding 125 degrees”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the bending capabilities of Kohn for the purpose of avoiding pinching or re-severing the fragile regenerating nerve (paragraph 58 of Kohn).
Priestly is also silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through openings in said sheath.
However, in the same field of endeavor, Kohn teaches wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through openings in said sheath (paragraphs 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the openings in the sheath as taught by Kohn for the purpose supporting axon growth and nerve regeneration, while also preventing the undesirable infiltration of fibrous tissue (paragraphs 8-9 of Kohn).
With regards to claim 2, Priestley further discloses wherein said element spans a majority of a length of said sheath (Col 3 lines 64-67 and Col 4 lines 35-40).
With regards to claim 3, Priestley further discloses wherein said sheath is configured to encourage, guide, orientate, support, or any combination thereof, said in vivo regrowth of said at least a portion of said nerve cell (Col 4 lines 22-26; Col 11 line 65 – Col 12 line 5).
With regards to claim 5, Kohn teaches wherein after a force that bends said sheath ceases to be applied, said sheath returns at least in part to a pre-bend shape (Kohn: paragraph 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the sheath returning to a pre-bend shape after being bent for the purpose of assisting in withdrawal of the sheath (due to a more linear shape) after its use.
With regards to claim 6, the combination of Priestley/Kohn disclose wherein bending said sheath comprises bending without breaking said sheath, without kinking said sheath, while maintaining a patency of said sheath, while maintaining a patency of a lumen of said sheath, or any combination thereof (Kohn: paragraph 58).
With regards to claim 7, Priestley further discloses wherein said sheath comprises a protein, a collagen, a gelatin, a silicone, a polymer, a polyester, a hydrophilic material, a polyol, a hybrid composition, an isolated tissue, an isolated tissue product, a decellularized nerve conduit, a carbohydrate, a biomimetic material, a silk, a silk composite, or any combination thereof (Col 3 lines 8-24).
With regards to claim 11, Priestley further discloses wherein said element comprises a plurality of silk elements (Col 3 lines 3-7 and lines 25-29).
With regards to claim 12, Priestley further discloses wherein at least some of said silk elements in said plurality are at least partially covered in a hydrophilic substance (Col 4 lines 27-34).
With regards to claim 13, Priestly further discloses wherein said hydrophilic substance comprises a substance which when contacted with water at least partially forms a gel (Col 4 lines 27-34).
With regards to claim 14, Priestley further discloses wherein said gel comprises a hydrogel (Col 4 lines 27-34).  
With regards to claim 15, the combination of Priestly/Kohn disclose wherein said openings comprise a plurality of pores (Kohn: paragraph 9).
With regards to claim 16, the combination of Priestley/Kohn disclose wherein at least one pore of said plurality of pores traverses said interior of said sheath through to an exterior of said sheath (Kohn: paragraph 8 – diffusion through the walls).
With regards to claim 17, the combination of Priestley/Kohn disclose wherein at least one pore of said plurality of pores has a maximum diameter of about 200 micrometers (Kohn: paragraph 113).
With regards to claim 18, the combination of Priestley/Kohn disclose wherein said plurality of pores are distributed substantially throughout a length of said sheath (Kohn: paragraph 8 – “must be porous to allow for nutrient exchange along the entire length of the device).
With regards to claim 19, the combination of Priestley/Kohn disclose wherein said plurality of pores are substantially uniformly distributed throughout a length of said sheath (Kohn: paragraph 60 – “the size of pores within the braided material must be in a range suitable for promoting effective nutrient and oxygen exchange along the entire length of the device”).
With regards to claim 20, Priestley further discloses wherein said sheath is in a form of a tube (Abstract).
With regards to claim 21, the combination of Priestley/Kohn disclose wherein said flexibility is created by said plurality of pores (Kohn: paragraphs 56 and 58).  
With regards to claim 22, Kohn teaches wherein said flexibility is created by a crosslinking of said sheath (Kohn: paragraphs 56 and 58).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the crosslinking flexibility of Kohn for the purpose of providing desirable mechanical properties including flexibility and kink resistance and tensile strength, which are important in conduit design, especially for large nerve gaps in areas of high mobility (paragraph 58 of Kohn).
With regards to claim 23, Kohn teaches wherein said sheath comprises a smooth internal wall (Kohn: see Figure 2 – conduit images are shown smooth).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the smooth internal wall of the sheath of Kohn for the purpose of easily manipulating/sliding the sheath onto the area of peripheral nerve injury.
With regards to claim 26, Kohn teaches wherein said sheath comprises a smooth exterior wall (see figure 2 – conduit images are shown smooth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the smooth exterior wall of Kohn for the purpose of easily manipulating/sliding the sheath onto the area of peripheral nerve injury.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley/Kohn as applied to claim 7 above, and further in view of Shimizu (US Patent 6,589,257).
With regards to claims 8-10, Priestly/Kohn disclose the medical device as claimed in claim 7. Priestley/Kohn are silent to the medical device comprising said collagen, wherein said collagen comprises a type I collagen, a type II collagen, a type III collagen, a type V collagen, a type X collagen, a salt of any of these, or any combination thereof; the medical device comprising said polyester, wherein said polyester comprises a polyglycolic acid; and wherein said sheath comprises a woven polyglycolic acid mesh tube.  
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising said collagen, wherein said collagen comprises a type I collagen, a type II collagen, a type III collagen, a type V collagen, a type X collagen, a salt of any of these, or any combination thereof (Col 2 lines 43-64; Col 7 lines 40-65); 
the medical device comprising said polyester, wherein said polyester comprises a polyglycolic acid (Col 8 lines 60-64); and 
wherein said sheath comprises a woven polyglycolic acid mesh tube (Col 8 lines 6-64).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley/Kohn to include the collagen and polyester material as taught by Shimizu for the purpose of selecting a known material based on its suitability for its intended use supported a prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).
Claim 24-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley in view of Kohn, and further in view of Shimizu (US Patent 6,589,257).
With regards to claim 24, Priestley discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath: -5-U.S. Serial No. 17/481,592Attorney Docket No. 58411-701.301 Response to Non-Final Office Action dated November 19, 2021 Amendment Dated: February 11, 2022 
(a) is at least in part flexible (Col 12 lines 46-51), 
(c) comprises an entrance and an exit, wherein said sheath is configured to allow at least a portion of a nerve cell to enter and exit said sheath through said entrance and said exit (Col 4 lines 22-26 – “encouraging nerve processes to enter and leave the device” – therefore comprising an entrance and an exit), 
(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and 
(f) comprises at least partially in said interior a bundle comprising a plurality of silk elements spanning at least a portion of a length of said sheath (figure 9; Col 7 lines 54-56, Col 15 lines 22-24), wherein said bundle comprising said plurality of silk elements comprises an at least partial hydrophilic coating of each individual silk element in said plurality of silk elements and an at least partial hydrophilic coating of said bundle (Col 5 lines 31-44; each silk element is coated with a hydrophilic substance, and therefore each bundle (which is made up of a collection of silk elements) is coated with a hydrophilic substance), wherein said silk elements comprise a fiber, a filament, or a combination thereof (Col 3 lines 64-67; Col 4 lines 27-34).  
Priestly is silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through a plurality of pores in said sheath.
However, in the same field of endeavor, Kohn teaches wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through a plurality of pores in said sheath (paragraphs 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the plurality of pores in the sheath as taught by Kohn for the purpose supporting axon growth and nerve regeneration, while also preventing the undesirable infiltration of fibrous tissue (paragraphs 8-9 of Kohn).
Priestley/Kohn are also silent wherein said sheath comprises a collagen.
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising said collagen (Col 3 lines 40-44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley/Kohn to include the collagen as taught by Shimizu for the purpose of selecting a known material based on its suitability for its intended use supported a prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).
With regards to claim 27, Priestley further discloses wherein said at least partial hydrophilic coating of each individual silk element comprises an at least partial coating of hyaluronic acid (Col 4 lines 27-34).  
With regards to claim 28, Priestley further discloses wherein said at least partial hydrophilic coating of said bundle comprises an at least partial coating of hyaluronic acid (Col 4 lines 27-34).  
With regards to claim 29, Priestly further discloses further comprising a bundle of said bundles, wherein said bundle of bundles comprises at least two at least partially hydrophilic coated bundles, and wherein said bundle of bundles comprises an at least partial hydrophilic coating of said bundle of bundles (Col 4 lines 27-34 - each silk element is coated with a hydrophilic substance, and therefore each bundle (which is made up of a collection of silk elements) is coated with a hydrophilic substance).
With regards to claim 25, Priestley discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath:
(a) is at least in part flexible (Col 12 lines 46-51), 
(c) comprises an entrance and an exit, wherein said sheath is configured to allow at least a portion of a nerve cell to enter and exit said sheath through said entrance and said exit (Col 4 lines 22-26 – “encouraging nerve processes to enter and leave the device” – therefore comprising an entrance and an exit), 
(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and -6-U.S. Serial No. 17/481,592Attorney Docket No. 58411-701.301 Response to Non-Final Office Action dated November 19, 2021 Amendment Dated: February 11, 2022 
(f) comprises at least partially in said interior a bundle comprising a plurality of silk elements spanning at least a portion of a length of said sheath (figure 9; Col 7 lines 54-56, Col 15 lines 22-24), wherein said bundle comprising said plurality of silk elements comprises an at least partial hydrophilic coating of each individual silk element in said plurality of silk elements and an at least partial hydrophilic coating of said bundle (Col 5 lines 31-44; each silk element is coated with a hydrophilic substance, and therefore each bundle (which is made up of a collection of silk elements) is coated with a hydrophilic substance), wherein said silk elements comprise a fiber, a filament, or a combination thereof (Col 3 lines 64-67; Col 4 lines 27-34).  
Priestly is silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through a plurality of pores in said sheath.
However, in the same field of endeavor, Kohn teaches wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through a plurality of pores in said sheath (paragraphs 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the plurality of pores in the sheath as taught by Kohn for the purpose supporting axon growth and nerve regeneration, while also preventing the undesirable infiltration of fibrous tissue (paragraphs 8-9 of Kohn).
Priestley/Kohn are also silent wherein said sheath comprises a polyglycolic acid (PGA).
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising a polyglycolic acid (PGA) (Col 3 lines 25-44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley/Kohn to include the PGA as taught by Shimizu for the purpose of selecting a known material based on its suitability for its intended use supported a prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/31/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771